

TERMINATION AGREEMENT AND RELEASE
 
      This Termination Agreement and General Release (hereinafter, the
“Agreement”) is made and entered into this 25th day of June, 2010, by and
between Campbell B. Langdon (hereinafter referred to as “Langdon”), and
Automatic Data Processing, Inc. (hereinafter referred to as the “Company”).
 
      In exchange for the mutual promises contained herein, Langdon and the
Company, intending to be bound hereby, covenant and agree as follows:
 
      1. Langdon’s employment with the Company will terminate effective June 30,
2010. Effective June 30, 2010, Langdon shall cease to be an executive officer of
the Company.
 
      2. The Company agrees to the following:
 
      (a) The Company will pay Langdon severance in the total gross amount of
$450,000.00. This severance amount will be paid out in eleven (11) monthly
installments (the “Monthly Installments”) of $37,500.00 each between January 2,
2011 and December 2, 2011 and in one (1) final monthly installment of $37,500.00
on January 2, 2012. The Monthly Installments will be made on the Company’s
regular pay dates. The Company shall withhold from any payment made pursuant to
the Agreement federal, state and local taxes and social security taxes, as well
as any other standard deductions. If Langdon becomes re-employed with the
Company before January 2, 2012, Langdon will not be entitled to any further
payments under this paragraph 2(a).
 
      (b) The Company will pay Langdon for all accrued and unused vacation as of
June 30, 2010.
 

--------------------------------------------------------------------------------



-2-
 
     (c) The Company will reimburse Langdon for outstanding expenses properly
incurred prior to June 30, 2010 that are submitted to the Company no later than
August 1, 2010. All such expenses will be reimbursed in accordance with the
Company’s existing policy.
 
     (d) The Company will pay Langdon a bonus for FY’10 based on performance
(the “FY’10 Bonus”). The FY’10 Bonus will be paid by September 1, 2010.
 
     (e) The Company will continue the automobile lease (the “Leased Vehicle”)
provided to Langdon through September 30, 2011 on all the same terms and
conditions of the existing lease (the “Lease Program”). Notwithstanding the
foregoing, the Lease Program shall not include replacement of the Leased
Vehicle.
 
     (f) A 12-month outplacement assistance program selected by the Company will
be made available to Langdon at the Company’s expense.
 
     (g) Langdon will be allowed to continue his participation in the ADP
Deferred Compensation Program for FY’10 (the “DC Program”). Langdon’s DC Program
account will be paid out to him six months after his last date of active
employment in accordance with the terms of the DC Program.
 
     (h) Langdon’s welfare benefits (medical, dental, vision, life, long-term
disability, Flexible Spending Accounts (“FSA”), Accidental Death & Dismemberment
Insurance, Business Travel Accident Insurance, Personal Accident Insurance and
any other welfare benefits the Company may provide) will terminate on June 30,
2010. Langdon will have the right to continue health and FSA benefits as
permitted by law under the Consolidated Omnibus Budget Reconciliation Act and
will be separately notified of conversion privileges, if any, for Langdon’s
welfare benefits.
 

--------------------------------------------------------------------------------



-3-
 
     (i) Langdon agrees to abide by all of the terms and conditions of
agreements with the Company executed in connection with all ADP stock options or
restricted stock previously granted to Langdon (the “Stock Agreements”), and
that any Non-Competition Period, as defined in any such Stock Agreements, shall
not terminate until twelve months after January 2, 2012. All ADP stock options
previously granted to Langdon will continue to vest through January 2, 2012.
Langdon may exercise all vested ADP stock options within 60 days of January 2,
2012. Notwithstanding the foregoing, all vested stock options must be exercised
prior to their original expiration date, regardless of the exercise periods set
forth herein. All vested stock options that are not exercised within the time
periods set forth above will be cancelled.
 
     (j) Langdon understands and acknowledges that for a period of six (6)
months following his last date of active employment he will continue to be a
“Restricted Person” as such term is used in the Company’s Insider Trading
Policy, and he will continue to abide by all rules and limitations applicable
thereunder to Restricted Persons.
 
     (k) For purposes of the Automatic Data Processing, Inc. Retirement and
Savings Plan and/or the Automatic Data Processing, Inc. Pension Retirement Plan
(collectively referred to as the “Plans”), Langdon will be considered a
terminated employee as of June 30, 2010. As such, contributions, vesting,
matches and other service based benefits, rights and features accorded to
employees will terminate as of June 30, 2010. All the terms and conditions of
the Plans will be governed by the controlling plan documents. The Plans have not
been modified in any way by the Agreement.
 

--------------------------------------------------------------------------------



-4-
 
     (l) Langdon’s participation in the Automatic Data Processing, Inc. Amended
and Restated Employees’ Savings-Stock Purchase Plan (the “Purchase Plan”) ends
as of June 30, 2010. Langdon acknowledges that he will be issued stock only upon
the completion of a Purchase Plan offering in accordance with the terms of the
Purchase Plan. The Purchase Plan has not been modified in any way by the
Agreement.
 
     (m) Langdon was granted shares of ADP common stock under the Company’s
Time-Based Restricted Stock programs (“TBRS Programs”). Provided he does not,
prior to January 2, 2012, violate any Restrictive Covenant (as defined in
paragraph 2(o) below), Langdon will be entitled to keep (i) any shares of
Time-Based Restricted Stock subject to restrictions lapsing prior to January 2,
2012 and (ii) the shares of Time-Based Restricted Stock granted to him on April
30, 2008 subject to restrictions lapsing on April 12, 2012, with the
restrictions on the shares identified in this clause (ii) to be lifted on
January 1, 2012. If prior to January 2, 2012, Langdon violates any Restrictive
Covenant, he shall immediately forfeit without consideration all such Time-Based
Restricted Stock shares. Langdon’s participation in all other TBRS Programs will
be cancelled. Any shares with restrictions lapsing after January 2, 2012 shall
be returned to the Company on June 30, 2010. All other terms and conditions of
the TBRS Programs will remain in effect. Any determination that a Restrictive
Covenant has been violated shall be made on a good faith basis.
 

--------------------------------------------------------------------------------



-5-
 
     (n) Langdon was recommended for target award(s) of shares of ADP common
stock under the Company’s Performance-Based Restricted Stock program (“PBRS
Program”), to be awarded per the terms of the PBRS Program, with restrictions
lapsing six (6) months after the date of any such award (each, a “Lapse Date”),
such terms to include, without limitation, the execution of a Restrictive
Covenant (as defined in paragraph 2(o) below). Langdon will be entitled to keep
any such PBRS Program shares that may be awarded to him provided, (i) his last
day of active employment with the Company is on or after June 30 of the calendar
year of the award; (ii) he is receiving severance payments pursuant to paragraph
2(a) on the lapse date; and (iii) Langdon does not, prior to the lapse date,
violate any Restrictive Covenant. If prior to a Lapse Date, Langdon violates any
Restrictive Covenant, Langdon shall immediately forfeit without consideration
such PBRS Program shares. Langdon’s participation in all other PBRS Programs
with a Lapse Date after January 2, 2012 will be cancelled. All other terms and
conditions of the PBRS Program shall remain in effect. Any determination that a
Restrictive Covenant has been violated shall be made on a good faith basis.
 
     (o) Any use of the term “Restrictive Covenant” in the Agreement shall mean
any non-competition, non-solicitation, non-disclosure or confidentiality
obligations reflected in the provisions of any agreement with the Company that
Langdon has entered into, or any Company plan, policy or arrangement that
applies to Langdon.
 
     (p) Langdon is a “Participant” as defined in the Automatic Data Processing,
Inc. Amended and Restated Supplemental Officers Retirement Plan (“SORP”).
Langdon’s benefits under the SORP shall be determined in accordance with, and
under the terms of, the SORP. Langdon’s final benefits will be determined based
on his last day worked of June 30, 2010. Among other things, the SORP provides
that if a Participant violates the non-competition provisions of any agreement
he has entered into with the Company within 24 months after his employment
terminates, such Participant shall forever and irrevocably forfeit all benefits
otherwise due him under the terms of the SORP. The SORP has not been modified in
any way by the Agreement. For purposes of the 24-month non-competition provision
under the SORP, Langdon shall be considered to have terminated employment with
the Company as of January 2, 2012.
 

--------------------------------------------------------------------------------



-6-
 
     (q) Langdon’s heirs, representatives, assigns or estate shall be entitled
to any payments pursuant to paragraph 2 of the Agreement in the event of
Langdon’s death, for any period subsequent to Langdon’s death, but shall not be
entitled to keep the Leased Vehicle, which must be immediately returned to the
Company in the event of Langdon’s death.
 
     3. Langdon agrees to the following:
 
     (a) Langdon agrees that he will not, at any time after the date hereof, use
or disclose to any person, corporation, partnership or other entity whatsoever,
any confidential information, trade secrets or proprietary information of the
Company, its vendors, licensors, marketing partners, clients or prospects
learned by Langdon during his employment and/or any of the names and addresses
of clients and prospects of the Company.
 
     (b) Langdon agrees that all books, handbooks, manuals, files, papers,
memoranda, letters, facsimile or other printed, electronic or audio
communications that he has in his possession that were created, written,
authorized, signed, received, sent or transmitted during his employment or that
are in any way related to the Company or any of its business activities remain
the property of the Company and have not been removed from and/or have been
returned to the Company’s offices.
 

--------------------------------------------------------------------------------



-7-
 
     (c) Langdon agrees that, on or before June 30, 2010, he will return all
property belonging to the Company, including but not limited to any
computer/laptop, computer equipment, computer software, telephone and/or pager
that the Company permitted him to use during his employment with the Company.
Notwithstanding the foregoing, the Company will transfer title to Langdon of (i)
the telephone with serial number IHDT56EU2; and (ii) the blackberry with serial
number PCB-16090-001_H. The Company has no further obligation toward maintenance
and support of the telephone or blackberry after June 30, 2010.
 
     (d) From June 30, 2010 until January 27, 2012, Langdon will not, directly
or indirectly, hire, solicit or encourage to leave the Company’s employ any
employee of the Company or hire any former employee of the Company within one
year after the date such person ceased to be an employee of the Company.
 
     (e) Langdon agrees that a violation of the foregoing covenants set forth in
this paragraph 3 will cause irreparable injury to the Company. Accordingly, the
Company shall be entitled, in addition to any other rights and remedies it may
have at law or in equity (including, without limitation, those specifically set
forth in paragraphs 2(m), 2(n) and 2(p) above), to an injunction enjoining and
restraining Langdon from doing or continuing to do any such act.
 
     (f) Langdon agrees to cooperate with the Company, and to provide all
information and sign any corporate records and instruments that the Company may
hereafter reasonably request with respect to any matter involving his present or
former relationship with the Company, the work he has performed, or present or
former employees or clients of the Company. The Company agrees to promptly
reimburse Langdon for reasonable expenses (which will include a reasonable daily
rate for those dates Langdon‘s appearance in a court or similar proceeding is
required and for travel to and from such sites) necessarily incurred by him, in
connection with his cooperation pursuant to this paragraph.
 

--------------------------------------------------------------------------------



-8-
 
     (g) Langdon agrees that if he is served with a subpoena or court order to
testify (including but not limited to any such subpoena covered by paragraph
7(d) below) with respect to any matter involving his present or former
relationship with the Company, the work he has performed, or present or former
employees or clients of the Company, he shall, within 5 days of receipt of such
subpoena or court order, notify the “Company” , c/o Automatic Data Processing,
Inc., One ADP Boulevard, Roseland, New Jersey 07068, Attention: General Counsel.
 
     4. The parties agree that if any part or any provision of the Agreement is
determined to be invalid or unenforceable under applicable law by a court of
competent jurisdiction, that part shall be ineffective to the extent of such
invalidity or unenforceability only, without in any way affecting the remaining
parts of said provision or the remaining provisions of the Agreement.
 
     5. Langdon agrees that any waiver on the part of the Company as to
compliance with any of the terms and conditions of the Agreement shall not
operate as a waiver of, or estoppel with respect to, any prior, subsequent or
other failure by Langdon to perform his obligations under the Agreement.
 
     6. Langdon acknowledges that this is the entire agreement between the
parties concerning the subject matter hereof. Langdon acknowledges that there
are no representations by the Company, oral or written, not set forth in the
Agreement upon which he relied in signing the Agreement.
 

--------------------------------------------------------------------------------



-9-
 
     7. Release:
 
     (a) In consideration for the above, Langdon (including any family members,
agents, successors or assigns whose claim is based in whole or part on a Claim,
as defined below) agrees to forever release, acquit and discharge Automatic Data
Processing, Inc. and all its subsidiaries, affiliates, divisions and its and
their employees, officers, directors, agents, carriers, and shareholders and its
and their predecessors, successors and assigns (“Releasees”) from and against
all claims, actions and causes of action, of every kind, nature and description
without limitation, whether created by any constitution, statute, common law,
regulation, municipal ordinance, executive order, contract, duty or obligation
arising from any source which exist as of the date Langdon signs the Agreement
(“Claims”). This release includes all Claims arising under all federal, state
and local employment discrimination statutes, ordinances or regulations
including but not limited to, Title VII of the Civil Rights Act of 1964, as
amended, the Equal Pay Act, the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Rehabilitation Act, the Americans with
Disabilities Act, as amended, the Family and Medical Leave Act, the Labor
Management Relations Act, the Sarbanes Oxley Act, the Health Insurance
Portability and Accountability Act, the Occupational Safety and Health Act, and
the Employee Retirement Income Security Act, and all other sex, sexual
orientation, marital status, religion, race, national origin, veterans’,
disability, age discrimination, whistleblower and anti-retaliation laws,
including but not limited to, the New Jersey Conscientious Employee Protection
Act, and the New Jersey Law Against Discrimination. Langdon expressly waives all
rights he may have under such laws, and under any amendments thereto, any claims
based on contract, tort, public policy, or any principle of law or equity, and
any claim for money, damages, attorneys fees, costs, and injunctive or other
relief.
 

--------------------------------------------------------------------------------



-10-
 
     (b) Except as set forth herein, Langdon acknowledges, represents and
warrants that the Company owes him no other wages, commissions, bonuses,
vacation pay or other compensation or payments of any nature, other than that
specifically provided for in the Agreement. Langdon further acknowledges that
except as provided for herein, the Company shall not have any obligation to him
or to any other person or entity for any other monies or benefits including, but
not limited to, attorneys’ fees, car allowance, use of a Company car, stock,
stock options, restricted stock, stock purchase plan, pension, medical, life,
short-term disability, long-term disability or other insurance, ERISA benefits,
severance or any obligation set forth in any agreement of employment or other
agreement with the Company, whether such agreement is express or implied.
 
     (c) Langdon warrants that as of the date he signs the Agreement he has not
filed any Claim against Releasees. Langdon further warrants that at the time he
signs the Agreement he is unaware of any conduct by any Releasees that he
believes may be unlawful.
 
     (d) This release of all Claims shall not be construed to prohibit Langdon
from cooperating with the Equal Employment Opportunity Commission (“EEOC”) in an
investigation by the EEOC of any matter, or responding to any subpoena or other
lawfully issued process in any such investigation, except that Langdon waives
any monetary recovery in any lawsuit filed by the EEOC on behalf of Langdon or a
class in which he would otherwise be a member.
 
     8. Notification of Rights:
 
     (a) Langdon has twenty-one days from receipt of the Agreement to consider
it, and to return the signed Agreement to Benito Cachinero, Corporate Vice
President, Human Resources, Automatic Data Processing, Inc., One ADP Boulevard,
M/S 427, Roseland, New Jersey 07068. In order for Langdon to fully understand
his statutory rights and the legal effect of a waiver by Langdon of those
rights, he has the right to consult with an attorney.
 

--------------------------------------------------------------------------------



-11-
 
     (b) If Langdon elects to sign the Agreement it means that: (i) he has read
the Agreement and understands it; (ii) he has not received any inducements to
sign the Agreement other than what is set forth in the Agreement; (iii) he has
had adequate opportunity to consult with an attorney of his choosing; and (iv)
he has signed the Agreement voluntarily and knowingly.
 
     (c) Langdon understands and agrees that if he chooses to sign the Agreement
before the expiration of the twenty-one (21) day consideration period, he has
waived the remainder of that period.
 
     (d) Langdon understands and agrees that if the Agreement is not signed and
returned by June 30, 2010, he is no longer eligible for the benefits set forth
in the Agreement.
 
     (e) After Langdon has signed the Agreement, Langdon may revoke his
acceptance of it within seven (7) days from the date of his execution of the
Agreement. Revocation must be made by submitting a written revocation by hand
delivery or certified mail, return receipt requested, to Benito Cachinero,
Corporate Vice President, Human Resources, Automatic Data Processing, Inc., One
ADP Boulevard, M/S 427, Roseland, New Jersey 07068. If revocation of the
Agreement is not made within the seven (7) day revocation period, the Agreement
will become final, binding and irrevocable on both parties.
 
     9. In consideration of the Company’s undertakings and agreements to him set
forth herein, Langdon agrees to reacknowledge his acceptance of the Agreement
and its terms and conditions, without any changes, and before payment of any
sums due him arising from the Agreement, on July 1, 2010 by signing a Release
and Reacknowledgement in the form attached hereto as Exhibit A. Payments will
not begin until after the seven day revocation period in Exhibit A has lapsed
without revocation of the Release and Reacknowledgement. 
 

--------------------------------------------------------------------------------



-12-
 
     IN WITNESS WHEREOF, and intending to be legally bound hereby, Campbell B.
Langdon and Automatic Data Processing, Inc. have executed the foregoing
Agreement.
 

CAMPBELL B. LANGDON   By: /s/ Campbell B. Langdon   AUTOMATIC DATA PROCESSING,
INC.   By: /s/ Michael Bonarti Michael Bonarti      Vice President


--------------------------------------------------------------------------------



EXHIBIT A
 
Release and Reacknowledgement Agreement (the “Agreement”)
 
The undersigned, Campbell B. Langdon, through and by his signature below, in
consideration of the undertakings and agreements set forth in that certain
Termination Agreement and Release between Campbell B. Langdon and Automatic Data
Processing, Inc. dated June 25, 2010 (the “Termination Agreement”):
 
1. Reacknowledges his acceptance and agreement to the Termination Agreement as
of the date set forth below, including but not limited to the release provision
under paragraph 7, which provides:
 

      (a)       In consideration for the above, Langdon (including any family
members, agents, successors or assigns whose claim is based in whole or part on
a Claim, as defined below) agree to forever release, acquit and discharge
Automatic Data Processing, Inc. and all its subsidiaries, affiliates, divisions
and its and their employees, officers, directors, agents, carriers, and
shareholders and its and their predecessors, successors and assigns
(“Releasees”) from and against all claims, actions and causes of action, of
every kind, nature and description without limitation, whether created by any
constitution, statute, common law, regulation, municipal ordinance, executive
order, contract, duty or obligation arising from any source which exist as of
the date you sign this Letter Agreement (“Claims”). This release includes all
Claims arising under all federal, state and local employment discrimination
statutes, ordinances or regulations including but not limited to, Title VII of
the Civil Rights Act of 1964, as amended, the Equal Pay Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Rehabilitation Act, the Americans with Disabilities Act, as amended, the Family
and Medical Leave Act, the Labor Management Relations Act, the Sarbanes Oxley
Act, the Health Insurance Portability and Accountability Act, the Occupational
Safety and Health Act, and the Employee Retirement Income Security Act, and all
other sex, sexual orientation, marital status, religion, race, national origin,
veterans’, disability, age discrimination, whistleblower and anti-retaliation
laws, including but not limited to, the New Jersey Conscientious Employee
Protection Act, and the New Jersey Law Against Discrimination. Langdon expressly
waives all rights he may have under such laws, and under any amendments thereto,
any claims based on contract, tort, public policy, or any principle of law or
equity, and any claim for money, damages, attorneys fees, costs, and injunctive
or other relief.   (b) Except as set forth herein, Langdon acknowledges,
represents and warrants that the Company owes him no other wages, commissions,
bonuses, vacation pay or other compensation or payments of any nature, other
than that specifically provided for in the Agreement. Langdon further
acknowledges that except as provided for herein, the Company shall not have any
obligation to him or to any other person or entity for any other monies or
benefits including, but not limited to, attorneys’ fees, car allowance, use of a
Company car, stock, stock options, restricted stock, stock purchase plan,
pension, medical, life, short-term disability, long-term disability or other
insurance, ERISA benefits, severance or any obligation set forth in any
agreement of employment or other agreement with the Company, whether such
agreement is express or implied.


--------------------------------------------------------------------------------



-2-
 

      (c)      
Langdon warrants that as of the date he signs the Agreement he has not filed any
Claim against Releasees. Langdon further warrants that at the time he signs the
Agreement he is unaware of any conduct by any Releasees that he believes may be
unlawful.
  (d)
This release of all Claims shall not be construed to prohibit Langdon from
cooperating with the Equal Employment Opportunity Commission (“EEOC”) in an
investigation by the EEOC of any matter, or responding to any subpoena or other
lawfully issued process in any such investigation, except that Langdon waives
any monetary recovery in any lawsuit filed by the EEOC on behalf of Langdon or a
class in which he would otherwise be a member.

 
Acknowledges and agrees that (a) he has been advised to consult with his
attorney before signing the Agreement; (b) he has been advised that he has 21
days from receipt of the Agreement to accept the terms and conditions set forth
herein; (c) he has read and understood the Agreement; (d) he has reviewed the
Agreement with his attorney or has elected not to do so; (e) after he signs the
Agreement, he will have seven (7) days to revoke his acceptance of it; (f) any
such revocation must be in writing and delivered or mailed by certified mail,
return receipt requested, to Benito Cachinero, Corporate Vice President, Human
Resources, Automatic Data Processing, Inc., One ADP Boulevard, M/S 427,
Roseland, New Jersey 07068; and (g) the Agreement is not effective or
enforceable until seven (7) days after he has signed it.
 
Accepted and Agreed to on this
____ day of July __, 2010.
 

By  Campbell B. Langdon


--------------------------------------------------------------------------------